Citation Nr: 1643542	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder, to include a right bundle branch block.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1983 to June 1983 and from May 1986 to December 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran was scheduled for a Board Hearing via videoconference on July 14, 2016.  The Veteran failed to appear for the hearing and failed to explain his absence.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2016).


FINDING OF FACT

Right bundle branch block had its onset in active service.


CONCLUSION OF LAW

Right bundle branch block was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he has a current heart disorder, in particular a right bundle branch block, that was first manifest during active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

The evidence in this case shows that in service electrocardiograms (EKGs) were abnormal insofar as there was a finding of a right bundle branch block.  A stress test performed in August 2011 showed sinus bradycardia.  

An echocardiogram report for August 2011 showed left ventricular size and function were normal.  Ejection fraction was 71 percent.  The report noted borderline dilated right ventricle, trace mitral valve regurgitation, and pulmonary valve trace insufficiency.

An August 2013 VA examination noted EKG results showing right bundle branch block in service.  The examiner opined that this is an incidental EKG finding and does not represent a disabling condition.  The examiner reported that the recent EKG shows sinus bradycardia, which the examiner opined is not disabling at this time.

The Veteran stated that his doctor at the VA hospital said he would need a pacemaker in the future.  See October 2013 VA Form 9.  The Board notes that VA treatment records post service have not been associated with the record.

A bundle branch block is the interruption of conduction in the electrical signals of the right bundle branch of the heart.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 226 (32nd ed. 2012).  In such case, the electrical impulses must travel to the affected side of the heart by detour.  See American Heart Association, Conduction Disorders, http://www.heart.org/HEARTORG/Conditions/Arrhythmia/AboutArrhythmia/Conduction-Disorders_UCM_302046_Article.jsp#.WCDbDaq7opE.  Usually no treatment is required.  See id.

Here, there is no dispute that the Veteran first manifested right bundle branch of the heart during active service - a disorder which causes an interruption of the electrical signals of the heart.  The August 2013 VA examiner found that the Veteran's right bundle branch of the heart is asymptomatic.  Notably, the VA recognizes that service-connected diseases and disabilities may be evaluated as noncompensable in nature.  See generally 38 C.F.R. § 4.31.  As indicated above, however, this physical abnormality could cause potentially disabling conditions such as the need for a pacemaker which would be compensable.  See generally 38 C.F.R. § 4.104, Diagnostic Code 7018.  See also 38 C.F.R. § 3.310 (service-connected warranted for disabilities proximately due to service-connected disabilities).  

Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right bundle branch of the heart represents a current disability for VA purposes.  Furthermore, the right bundle branch block has been present since service and has continued into the appeal period.  Therefore, it appears to be a continuous disorder, rather than individual acute episodes.  Accordingly, all of the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  The issue of entitlement to a compensable rating for right bundle branch of the heart and/or any complications is not a rating consideration before the Board at this time.   Service connection is therefore warranted.


ORDER

Service connection for right bundle branch block is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


